

Exhibit 10.50


[Template]




On XL Group Letterhead


Name
Address


Re:    Participant Agreement - XL Group Senior Executive
                            Severance Benefit Program


Dear ____________:


This letter is provided to you by and on the behalf of X.L. America, Inc., its
parents, subsidiaries, and affiliates (“XL”, “XL Group”, or the “Company”), to
confirm your participation in the XL Group plc Executive Severance Benefit Plan
("Plan”) upon the condition that you agree to abide by certain post-employment
restrictive covenant arrangements described below.


XL recognizes that as a member of its Leadership Team, you play a vital role in
securing its continuing success. Your role provides you with access to and use
of confidential and proprietary information of the Company, which you also are
entrusted to safeguard. In light of that, it would pose a serious risk of harm
to XL’s business and reputation if you were to become employed by a competitor
immediately upon your leaving XL for any reason, or if you attempted to solicit
the Company’s valued employees, clients, or customers within a reasonable time
after your separation from employment. Therefore, and in consideration of your
becoming eligible to receive Severance Pay and benefits under the Plan, you
hereby covenant and agree that:
1. Non-Competition and Non-Solicitation.
(a)     Restriction on Work for a Competitor/Solicitation of Business: While
employed by XL and for a six month period following termination of your
employment with XL for any reason (the “Restriction Period”), except that the
Restriction Period shall be one year following termination of your employment
for any reason within twenty-four months after a Change in Control:
(i) You will not become employed by or associated with any entity, whether as a
principal, advisor, partner, employee, agent, consultant, shareholder (other
than as a shareholder of less than 5% of any publicly traded company) or in any
other relationship or capacity, paid or unpaid, that is actively engaged in
selling or providing, either directly or indirectly, in the United States,
Bermuda, Greater London, or the Republic of Ireland, any products or services
that are the same as or similar to insurance and reinsurance products or
services that as of the date of your termination are being provided in those
locations either directly or indirectly by XL.
(ii) You will not, directly or indirectly contact, seek, entice, solicit,
induce, persuade, divert or attempt to divert any business away from XL,
including any former, present or prospective customer, client, insured, vendor,
supplier, investor, or business partner of which you have personal

1



--------------------------------------------------------------------------------



knowledge or with whom you are personally involved during your employment at XL,
with respect to any existing or proposed contractual or business arrangement
with XL, insurance or reinsurance product or service sold or provided by or to
XL during your employment, or any such product or service that is under
development by XL at the time your employment ends. It is presumed that by
reason of your membership on the Leadership Team of XL Group that you have
actual knowledge of any material business arrangement or contract, or any
insurance or reinsurance products or services, whether currently provided or
under development during, your employment. The restrictions in this paragraph
shall not apply if you are expressly permitted to engage in the otherwise
prohibited activity, in writing, by XL, in its sole discretion, following its
receipt of your written request before commencement of the activity.
(b)Restriction on the Solicitation of Employees: While employed by XL and for a
one-year period following termination of your employment with XL for any reason,
you will not directly or indirectly solicit, encourage or induce any employee of
XL to terminate employment with XL, and will not directly or indirectly, either
individually or as owner, agent, employee, consultant or otherwise, employ or
offer employment to any person who was employed by XL at the time of your
termination from employment with XL or at any time during the six-month period
prior to your termination ("XL employee") to engage in any business activity
which competes with the insurance or reinsurance businesses of XL or its
investment, corporate, or financial operations. You also agree that during the
one-year period following your termination of employment with the Company for
any reason, any subsequent employer's hiring of an XL employee into a position
that reports directly or indirectly to you who was employed in a senior
leadership capacity at XL (currently defined to be the XL Leadership Team, Band
E or Band D) will constitute a breach of this paragraph.


2.Confidentiality. You agree that without the prior written consent of XL,
except to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, you shall
not disclose, except in the good faith performance of your duties, to any third
person, or permit the use of for the benefit of any person, including yourself,
or any entity other than XL or its affiliates, any Confidential Information,
which shall mean (i) trade secrets, customer lists, information regarding
product development, marketing plans, sales plans, management organization
information (including data and other information relating to members of the
Board and management), operating policies or manuals, business plans, financial
records, or other financial, organizational, commercial, business, sales,
marketing, technical, product or employee information relating to XL or its
affiliates, or any other information designated by XL as confidential,
proprietary, and/or a trade secret, or any other information relating to XL or
its affiliates, that you reasonably know or should know from the circumstances
should be treated as confidential, or (ii) any information that XL or its
affiliates may receive belonging to customers, agents or others who do business
with XL or its affiliates, except to the extent that any such information
previously has been disclosed to the public by XL or is in the public domain
(other than by reason of your violation of this paragraph). Upon termination of
your employment, you agree to return to the Company all files, papers,
electronic or digital copies, and materials of any kind containing or relating
to Confidential Information. You will be permitted to retain your electronic or

2



--------------------------------------------------------------------------------



physical rolodex of personal contacts, and you will agree to follow appropriate
Company information security protocols related to that retention.


3.Participation in the Plan. The Company acknowledges and agrees that once the
Executive Vice President, Human Resources, receives this Agreement, signed by
you, and executes it on behalf of the Company, you will be a participant in the
Plan, and will be covered by and subject to all of the Plan's provisions. Should
XL in its discretion terminate the Plan prior to the date of your termination of
employment without establishing a successor plan, you will no longer be a
participant in the Plan and the restrictions set forth in Paragraph 1 of this
Agreement shall cease to be effective as of the date the Plan terminates.
4.Equitable Relief. You acknowledge and agree that the covenants and obligations
in paragraphs 1 and 2 are reasonable and relate to special, unique and
extraordinary matters and that, given the extensive knowledge of XL's operations
and Confidential Information that you have acquired and will continue to
acquire, a violation of any of the terms of these covenants and undertakings
will cause XL irreparable injury for which adequate remedies are not available
at law. Therefore, you agree that XL shall be entitled to an injunction,
restraining order or such other equitable relief from a court of competent
jurisdiction (without the requirement to post bond) restraining you from
committing any violation of the covenants and obligations contained in
paragraphs 1 and 2. Further, XL shall, to the extent permitted by applicable law
and the Plan, have no obligation to pay any amounts to you following any
material violation of the covenants and undertakings contained in those
paragraphs, including any unpaid payments or benefits outstanding under the
Plan. You also agree that, pursuant to the terms of the Plan, the Company shall
have the right to claw back any payments paid to you under the Plan prior to its
discovery of your material breach of paragraphs 1 and 2. These remedies are
cumulative and are in addition to any other rights and remedies XL may have at
law or in equity or pursuant to the Plan. If any court determines that any of
the terms herein are unreasonable, invalid or unenforceable, the court may
interpret, alter, amend or modify any or all of the terms to include as much of
the scope, time period, and intent as will render the restrictions enforceable,
and then as modified, enforce those terms.
5.Miscellaneous. This Letter Agreement shall be governed and construed under the
laws of the State of Connecticut, without reference to principles of conflicts
or choice of law under which the law of any other jurisdiction would apply. In
the event that one or more of the provisions of this Letter Agreement shall
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby. Except as provided in paragraph 4 above, any dispute or
controversy arising under or in connection with this Letter Agreement shall be
resolved by binding arbitration, to be held in the City of Stamford,
Connecticut, and conducted in accordance with the Employment Arbitration Rules
of the American Arbitration Association in effect at the time of the
arbitration, and otherwise in accordance with the principles that would be
applied by a court of law or equity. Terms not specifically defined in this
Letter Agreement have their meaning defined in the Plan.

3



--------------------------------------------------------------------------------



6.Modification. Except as provided in paragraph 4 or 5 above, you and XL agree
that this Agreement may not be modified or amended except by a written
instrument signed by you and the Chief Human Resources Officer of XL Group plc
or his or her designee.
7.Assignment. You understand that during the course of your employment, XL may
grow and/or expand through merger, acquisition or otherwise. You acknowledge
that this Agreement and the rights and obligations of the parties hereto shall
bind and inure to the benefit of any successor or successors of XL by
reorganization, merger, acquisition or otherwise and any assignee of all or
substantially all of XL's business or properties.
8.Review/Consultation/Acknowledgement. You acknowledge that you have carefully
read this Agreement, fully understand its provisions, and have had a sufficient
opportunity to consider its effect, and have had an opportunity to consult with
an attorney prior to executing this Letter Agreement. You specifically
acknowledge and agree that the purposes of the restrictions and undertakings
contained in this Letter Agreement is to protect XL from unfair competition,
including improper use of XL’s confidential and proprietary information, and
that the restrictions and undertakings herein are reasonable as to both scope
and duration of application. You further acknowledge that you are knowingly and
voluntarily entering into this Letter Agreement.
We thank you for your attention to this matter and look forward to your
continued success at XL. Please sign this Letter Agreement below and return it
to the Chief Human Resources Officer. A duplicate original is provided for your
records.


Very truly yours,


X.L. AMERICA, INC.
By: __________________________
Title: _________________________




















______________________________
Signature of Executive




______________________________
Print Name
Dated: _________________________


4

